Name: Commission Regulation (EEC) No 3711/92 of 21 December 1992 amending Regulation (EEC) No 1725/92 laying down detailed implementing rules for the specific measures for supplying the Azores and Madeira with products from the pigmeat sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 12. 92 Official Journal of the European Communities No L 378/13 COMMISSION REGULATION (EEC) No 3711/92 of 21 December 1992 amending Regulation (EEC) No 1725/92 laying down detailed implementing rules for the specific measures for supplying the Azores and Madeira with products from the pigmeat sector Whereas the measures provided for in the present regula ­ tion are in conformity with the opinion of the Manage ­ ment Committee for Pigmeat, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992, introducing specific measures for the Azores and Madeira concerning certain agricultural products ('), and in particular Article 10 hereof, Whereas Commission Regulation (EEC) No 1725/92 (2) establishing the implementing rules for the supply measures has fixed in part 2 of Annex III the aid for the supply to Madeira of pure-bred breeding pigs as well as the number of animals which benefit from it ; Whereas in the light of initial experience gained the number of animals benefitting from the Community aid should be increased in order to satisfy the needs of the sector ; HAS ADOPTED THIS REGULATION : Article 1 Part 2 of Annex III of Regulation (EEC) No 1725/92 is replaced by the Annex of this Regulation . Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 173, 27. 6. 1992, p . 1 . 0 OJ No L 179, 1 . 7. 1992, p . 95. No L 378/14 Official Journal of the European Communities 23. 12. 92 ANNEX 'PART 2 Supply in Madeira of pure-bred breeding pigs originating in the Community for the period from 1 July 1992 to 30 June 1993 CN code Description of the goods Number of animals to supply Aid (ECU/head) 0103 10 00 Pure-bred breeding pigs (') :  male animals 120 400  female animals 1 600 350'